Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Mueller on January 14, 2020.

The application has been amended as follows: 

Claims 1,& 3-21 are cancelled and newly added claims 22-37 are allowed.

22. A method for producing mobility for an immobilized sperm cell comprising attaching a sperm to a ring-like opening of a microstructure made of magnetic material comprising a helical structure or an artificial flexible flagellum, executing a non-reciprocal movement of the helical structure or flagellum attached to the microstructure using a three dimensional external magnetic field, moving the microstructure to a desired location, and releasing the immobilized sperm cell.

24. The method according to claim 22, wherein the magnetic material comprises ferromagnetic or paramagnetic material.   
25. The method according to claim 22, wherein the magnetic material comprises iron, iron oxide, cobalt, nickel, or alloys of these materials.
26. The method according to claim 25, wherein the magnetic material is provided as coating on a non-magnetic material. 
27. The method according to claim 22, wherein the microstructure comprises a polymer which contains magnetic particles, is fully coated by magnetic particles, or is partially coated with magnetic particles.
28. The method according to claim 22, wherein the microstructure has a helical structure.
29.  The method according to claim 28, wherein a diameter of the helical structure corresponds to a diameter of the immobilized sperm to be connected.
30. The method according to claim 28, wherein a diameter of the helical structure is smaller than a width of a human sperm head.
31. The method according to claim 22, wherein a positive fit connection between the microstructure and the immobilized sperm cell is achieved by a biochemical functionalization of surfaces.
32. The method according to claim 22, wherein the microstructure has a length of 1-200 microns and a diameter of 1 to 20 microns.

34. The method according to claim 22, wherein the three dimensional magnetic field is produced by permanent magnets or electromagnets.
35. The method according to claim 22, wherein the method further comprises fertilizing an egg cell by moving the immobilized sperm cell in a uterus and through the fallopian tube to the egg cell.
36. The method according to claim 22, wherein the helical structure is composed of polymer material that is coated with magnetic particles.
37. The method according to claim 36, wherein the polymer material is coated with magnetic particles by a vapor deposition process.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLAINE LANKFORD/Primary Examiner, Art Unit 1657                                                                                                                                                                                                        
LAUREN K. VAN BUREN
Examiner
Art Unit 1632